DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “A engine” must be amended to --An engine--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 are directed to replacing the removable ring insert. However, claim 11 is only directed to a method of producing a seal. It is unclear to the examiner, as to how replacing a seal further limits the production of a seal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


For reference characters A and B refer to the following:

    PNG
    media_image1.png
    566
    757
    media_image1.png
    Greyscale

Claim(s) 1-3, 11, 12, and 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sundberg et al. (US Patent No. 4,605,235).
Regarding claims 1, 11, and 12, the Sundberg et al. (hereinafter Sundberg) reference discloses an engine seal (Fig. 1), comprising: 
a mating seal (12) defining a mating surface (14); and 
a carrier (4) having a planar surface (A,B) and a recess (recess between A,B) defined in the planar surface, 
the recess being configured to receive: 
a removable insert (20) that, when inserted into the recess, has a contact surface (18) that extends above the planar surface of the carrier and that is mateable with the mating surface of the mating seal (Fig. 1), 
wherein the mating seal, insert carrier and removable insert are aligned to have a common central axis (Fig. 1). The method of claims 11 and 12 are obvious in view of the rejection of claim 1.
Regarding claim 2, the Sundberg reference discloses the removable insert includes: 
a buffer ring (26 or 32) to engage with the recess defined in the planar face of the carrier such that it is disposed between the carrier and the removable insert (Fig. 1).
Regarding claims 3 and 16, the Sundberg reference discloses a removable fastener (3, 36, or 50) to retain the removable insert within the recess defined in the carrier.
Regarding claims 17 and 18, the Sundberg reference, as best understood, discloses the invention substantially as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundberg.
Regarding claim 4, the Sundberg reference discloses the invention substantially as claimed in claim 1.
However, the Sundberg reference fails to explicitly disclose the mating seal is composed of carbon graphite, and the removable insert is composed of silicon carbide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide the desired sealing pressure.  In re Leshin, 125 USPQ 416.
Regarding claim 5, the Sundberg reference discloses a seal (Fig. 1) comprising: 
a rotatable mating surface (14); 
a rotatable carrier mating surface (A,B), wherein the mating surface and carrier mating surface are aligned to have a common central axis (Fig. 1); and 
a removable insert (20) disposed within a circular bevel defined in a planar face of the carrier mating surface (Fig. 1),
wherein the circular bevel and the ringed insert have the same common central axis as the carbon graphite mating surface and the carrier mating surface (Fig. 1).
However, the Sundberg reference fails to explicitly disclose the mating seal is composed of carbon graphite, and the removable insert is composed of silicon carbide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide the desired sealing pressure.  In re Leshin, 125 USPQ 416.
Regarding claims 6 and 14, the Sundberg reference discloses a buffer ring (26 or 32), wherein the ringed insert is disposed in the circular bevel carved in the planar face of the carrier mating surface atop the buffer ring.
However, the Sundberg reference fails to explicitly disclose the mating seal is composed of carbon graphite, and the removable insert is composed of silicon carbide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide the desired sealing pressure.  In re Leshin, 125 USPQ 416.
Regarding claims 7 and 13, the modified Sundberg reference discloses the invention substantially as claimed in claims 5 and 11.
However, the modified Sundberg reference fails to explicitly disclose the removable insert is a silicon carbide (SiC) ring of which a planar surface thereof mates with a planar face of the carbon graphite mating surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide the desired sealing pressure.  In re Leshin, 125 USPQ 416.
Regarding claim 8, the Sundberg reference, as modified in claim 5, discloses the removable insert is retained in the circular bevel by one or more anti-rotation dowels (36) that are press-fit within the circular bevel.
Regarding claims 9, 10, and 15, the modified Sundberg reference discloses the invention substantially as claimed in claims 5 and 11.
However, the modified Sundberg reference fails to explicitly disclose the coefficient of CTE of the removable insert is within the predetermined range of 15% of the CTE of the carrier mating surface.
It would have been obvious to one of ordinary skill in the art at the time of filing to use materials within the claimed coefficient ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired sealing pressure. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675